Case: 13-10919      Document: 00512615497         Page: 1    Date Filed: 05/01/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                      No. 13-10919                                May 1, 2014
                                                                                Lyle W. Cayce
STEVEN MICHAEL SEYS,                                                                 Clerk


                                                 Plaintiff-Appellant

v.

JULIE DOUCET; GARY FITZSIMMONS; EARNEST B. WHITE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-2617


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Steven Michael Seys, Texas prisoner # 383677, has moved for leave to
proceed in forma pauperis (IFP) on appeal. The district court denied Seys’s
motion to appeal IFP and certified that his appeal was not taken in good faith.
By moving in this court for leave to proceed IFP, Seys challenges the district
court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997).



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10919     Document: 00512615497     Page: 2   Date Filed: 05/01/2014


                                  No. 13-10919

      Seys asserts that the district court did not provide valid written reasons
for certifying that his appeal was not taken in good faith and improperly
dismissed his complaint without holding a hearing under Spears v. McCotter,
766 F.2d 179 (5th Cir. 1985), or issuing a questionnaire. However, the district
court gave sufficient reasons by stating that it was adopting and incorporating
by reference the magistrate judge’s recommendation that Seys’s 42 U.S.C.
§ 1983 complaint be summarily dismissed under 28 U.S.C. § 1915(e)(2)(B). See
Baugh, 117 F.3d at 202 n.21. The district court did not err by dismissing Seys’s
complaint without allowing additional factual development because there are
no further facts that he may have developed in support of his claims that would
have prevented the dismissal of his claims. See Eason v. Thaler, 14 F.3d 8, 9
(5th Cir. 1994).
      He also contends that the district court improperly determined that the
defendants were immune from suit. The record reflects that the district court
erred in finding that Fitzsimmons was entitled to absolute immunity and, thus,
Seys has raised a nonfrivolous ground for appeal. Accordingly, his motion for
leave to proceed IFP is granted. See Baugh, 117 F.3d at 202. However, we
dispense with further briefing in this appeal and, for the reasons detailed
below, affirm the district court’s judgment.
      Seys’s allegations against the defendants concerned his claim that he
was denied the chance to litigate fully his motion for DNA testing, which he
sought to use to challenge the fact of his conviction and establish his innocence.
A finding of deficiencies with regard to the proceedings surrounding the motion
for DNA testing would necessarily imply the invalidity of his conviction and, if
Seys were awarded the relief that he requested, the validity of his conviction
would be implicitly questioned. See Penley v. Collin County, Tex., 446 F.3d 572,
572-73 (5th Cir. 2006); see also Clarke v. Stalder, 154 F.3d 186, 190-91 (5th Cir.



                                        2
    Case: 13-10919   Document: 00512615497     Page: 3   Date Filed: 05/01/2014


                                No. 13-10919

1998). Because Seys has not shown that his conviction has been invalidated
on direct appeal or in a state or federal collateral attack, his complaint is
barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). See id. at 573; see
also Connors v. Graves, 538 F.3d 373, 376-78 (5th Cir. 2008).
      Accordingly, IFP is GRANTED and the judgment of the district court is
AFFIRMED.




                                      3